UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-4410


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MARCUS WARRICK,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:12-cr-00189-MSD-TEM-1)


Submitted:   January 29, 2015                Decided:   February 6, 2015


Before DIAZ and      FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Caroline S.
Platt, Appellate Attorney, Keith L. Kimball, Assistant Federal
Public Defender, Alexandria, Virginia, for Appellant.   Dana J.
Boente, United States Attorney, Randy C. Stoker, Elizabeth M.
Yusi, Assistant United States Attorneys, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marcus Warrick was convicted by a jury of six counts

of receiving child pornography, 18 U.S.C. § 2252(a)(2) (2012),

and sentenced to a within-Guidelines sentence of 180 months’

imprisonment, followed by supervised release for life.                                       Warrick

appeals, arguing that the district court abused its discretion

by allowing the Government to play short clips from seven videos

found on a computer in Warrick’s home, despite Warrick’s offer

to   stipulate     that           the    videos         met    the   definition         of        child

pornography.

               A district court should exclude relevant evidence when

“its     probative      value           is    ‘substantially          outweighed’            by     the

potential for undue prejudice, confusion, delay or redundancy.”

United    States       v.    Queen,          132 F.3d 991,   994    (4th       Cir.       1997)

(quoting Fed. R. Evid. 403).                       “Prejudice, as used in Rule 403,

refers    to    evidence          that       has    an     ‘undue    tendency          to    suggest

decision on an improper basis, commonly, though not necessarily,

an   emotional     one.’”           Id.       (citations        omitted).          We       apply    “a

highly deferential standard of review of such an issue, and a

trial    court’s       decision          to    admit       evidence        over    a    Rule        403

objection       will        not     be       overturned         except      under       the       most

extraordinary      circumstances,                  where      that   discretion         has       been

plainly abused.”             United States v. Hassan, 742 F.3d 104, 132



                                                    2
(4th   Cir.)    (internal      quotation         marks    and       citation    omitted),

cert. denied, 135 S. Ct. 157 (2014).

             We have thoroughly reviewed the record and conclude

that   the     district      court    did        not   abuse    its     discretion     in

admitting      the   video    clips     at       issue.        We    therefore    affirm

Warrick’s conviction.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this     court    and       argument     would     not    aid   the

decisional process.

                                                                                 AFFIRMED




                                             3